                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JOMIAH WASHINGTON,

                   Petitioner,                       Case No. 18-cv-12139
                                                     Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

                 Respondent.
_______________________________________________________________________/

                                    JUDGMENT


      The above entitled action came before the Court on a petition for a writ of habeas

corpus. In accordance with the Order entered on November 18, 2019:

      IT IS ORDERED AND ADJUDGED that the petition for writ of habeas corpus is

DISMISSED WITH PREJUDICE.

      IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

      IT IS FURTHER ORDERED that permission to appeal in forma pauperis is

GRANTED.

                                              DAVID J. WEAVER
                                              CLERK OF THE COURT
                                              By: s/Holly A. Monda
                                              Deputy Clerk
Approved:


s/Matthew F. Leitman________                  Dated: November 18, 2019
Matthew F. Leitman                            Flint, Michigan
United States District Court

                                          1
